In separate proceedings pursuant to article 78 of the Civil Practice Act to review a determination of the Board of Appeals of the City of White Plains, which granted an application for a variance and a special use permit to erect a Y. W. C. A. building in an “ R-0 ” residence zone, the appeals are from an order dismissing the petitions. Order reversed, without costs, and determination annulled, without costs. In our opinion, the application does not come within the schedule of special uses permitted in the “ R-0 ” zone. Moreover, there is no support in the record for a number of the findings made, and required to be made, by the board as a condition precedent to the granting of the application, and the determination *950consequently was arbitrary and capricious. Wenzel, Acting P. J., Beldoek, Ughetta, Hallinan and Kleinfeld, JJ-., concur.